Judgment unanimously affirmed. Memorandum: The evidence adduced upon the trial provided ample support for the jury’s verdict of guilty of murder. No exceptions were taken to the charge of the court or requests to charge made. Upon the entire record including the charge of the court, we find no error so substantial as to have deprived defendant of a fair trial (CPL 470.15, subd 6, par [a]). (Appeal from judgment of Niagara County Court convicting defendant of murder.) Present—Marsh, P. J., Moule, Mahoney, Goldman and Witmer, JJ.